Name: Commission Regulation (EEC) No 1775/93 of 2 July 1993 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  trade
 Date Published: nan

 Avis juridique important|31993R1775Commission Regulation (EEC) No 1775/93 of 2 July 1993 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endives Official Journal L 162 , 03/07/1993 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 50 P. 0221 Swedish special edition: Chapter 3 Volume 50 P. 0221 COMMISSION REGULATION (EEC) No 1775/93 of 2 July 1993 amending Regulation (EEC) No 2165/92 laying down detailed rules for the application of the specific measures for Madeira and the Azores as regards potatoes and endivesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as amended by Regulation (EEC) No 3714/92 (2), and in particular Articles 10, 16 (3) and 27 (4) thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 6 (2) thereof,Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requirements of the markets and taking account of local production and traditional trade flows; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries;Whereas pursuant to Articles 2 and 3 of Regulation (EEC) No 1600/92 a forecast supply balance and the amount of the aid relating to the supply of seed potatoes to Madeira from the rest of the Community should be set for the 1993/94 marketing year; whereas the aid must be set taking account of the costs of supplying the products from the world market and of the conditions resulting from the geographical position of Madeira;Whereas the criteria and the legal bases for the agricultural conversion rates underwent radical modification under the new agrimonetary arrangements introduced by Regulation (EEC) No 3813/92; whereas Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4) establishes the operative events for the agricultural conversion rate on the basis of the new rules; whereas the operative events for the aid referred to in Articles 16 and 27 of Regulation (EEC) No 1600/92 should be altered on the basis of the new legal provisions;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds,HAS ADOPTED THIS REGULATION:Article 1 Commission Regulation (EEC) No 2165/92 (5) is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the quantity of the forecast supply balance for seed potatoes falling within CN code 0701 10 00 which qualifies for exemption from the import levy on products coming directly into Madeira from third countries or for Community aid is hereby fixed at 1 500 tonnes for the period from 1 July 1993 to 30 June 1994.`2. Article 12 is replaced by the following:'Article 121. The rate to be applied for converting the aid per hectare referred to in Article 6 into national currency shall be the agricultural conversion rate in force on the final date fixed for the submission of aid applications referred to Article 7 (1).2. The agricultural conversion rate to be applied for determining and paying the marketing aid shall be the rate applicable on the first day the purchaser takes over the products.Amounts expressed in the national currency of a third country shall be converted into the national currency of a Member State using the conversion rate applied to determine the value for customs purposes on the date referred to in the previous subparagraph.`Article 2 This Regulation shall enter into force on 1 July 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 1.(2) OJ No L 378, 23. 12. 1992, p. 23.(3) OJ No L 387, 31. 12. 1992, p. 1.(4) OJ No L 108, 1. 5. 1993, p. 106.(5) OJ No L 217, 31. 7. 1992, p. 29.